Citation Nr: 1023931	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  07-34 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial compensable rating for a left 
knee scar.  

2.  Entitlement to an initial compensable rating for a left 
ring finger and little finger disability.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to March 
2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and assigned 0 percent ratings for a left 
knee scar and a left ring finger and little finger 
disability, effective March 14, 2006.  The Veteran testified 
before the Board in April 2010.  

The issue of entitlement to an initial compensable rating for 
a left ring finger and little finger disability is REMANDED 
to the RO via the Appeals Management Center in Washington, 
D.C.


FINDING OF FACT

In an April 2010 communication and at her April 2010 hearing 
before the Board, the Veteran withdrew her appeal concerning 
entitlement to an initial compensable rating for a left knee 
scar.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the 
issue of entitlement to an initial compensable rating for a 
left knee scar have been met.  38 U.S.C.A. § 7105(b)(2) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).   


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2009).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a substantive appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2009).  

In October 2007, the Veteran submitted a substantive appeal 
perfecting her appeal as to the issue of entitlement to an 
initial compensable rating for a left knee scar, as 
identified in the September 2007 statement of the case.  

In an April 2010 written communication and at her April 2010 
hearing before the Board, the Veteran stated that she wished 
to have her pending claim of entitlement to an initial 
compensable rating for a left knee scar before the Board 
withdrawn.  The Veteran's written statement indicating her 
intention to withdraw the appeal as to this issue satisfies 
the requirements for the withdrawal of a substantive appeal.  
Additionally, the Veteran's testimony indicating her 
intention to withdraw the appeal as to this issue, once 
transcribed as a part of the record of her hearing, also 
satisfies the requirements for the withdrawal of substantive 
appeals.  Tomlin v. Brown, 5 Vet. App. 355 (1993).   

As the appellant has withdrawn her appeal as to the issue of 
entitlement to an initial compensable rating for a left knee 
scar, there remain no allegations of errors of fact or law 
for appellate consideration concerning this issue.  The Board 
therefore has no jurisdiction to review this issue.  

Accordingly, the issue of entitlement to an initial 
compensable rating for a left knee scar is dismissed.  




ORDER

The appeal concerning the issue of entitlement to an initial 
compensable rating for a left knee scar is dismissed.


REMAND

Additional development is needed prior to further disposition 
of the claim for an initial compensable rating for a left 
ring finger and little finger disability.  

The Veteran was last afforded a VA examination for her left 
ring finger and little finger disability in July 2008.  When 
available evidence is too old for an adequate evaluation of 
the Veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281 (1993).  Although the Veteran's last examination is 
not unduly remote, she has asserted that her disability has 
worsened since the last examination.  Specifically, she 
alleges that she is unable to lay her left ring finger and 
little finger flat on the table due to slight hyperflexion 
and that those fingers have about half the flexion ability as 
the other fingers on her left hand.  She also reports that 
her left ring finger and little finger are slightly swollen 
at the knuckles and that she has grasping problems with her 
left hand.  She asserts that since her left hand is the 
dominant hand, she has had to relearn how to write and must 
use a special keyboard when typing because her left ring 
finger sticks out predominantly.  She further reports that 
she experiences radiating pain and tenderness if she forces 
her fingers to bend or if she writes for long periods of 
time.  The Veteran also contends that her disability should 
be rated under Diagnostic Code 5223, which contemplates 
favorable ankylosis of the ring and little fingers.  
38 C.F.R. § 4.71a, Diagnostic Code 5223 (2009).       

Because there may have been significant changes in the 
Veteran's condition, the Board finds that a new examination 
of the hand is needed to fully and fairly evaluate the 
Veteran's claim for an initial compensable rating.  Allday v. 
Brown, 7 Vet. App. 517 (1995) (where the record does not 
adequately reveal current state of disability, fulfillment of 
duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since previous examination); Caffrey v. Brown, 
6 Vet. App. 377 (1994).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a hand 
examination to determine the current 
severity of her service-connected left 
ring finger and little finger 
disability.  Specifically, the examiner 
should note any limitation of motion, 
to include limitation of flexion and 
extension, and any hyperflexion.  The 
examiner should state whether or not 
any joints of the left ring or little 
fingers are ankylosed.  The examiner 
should state whether or not there is 
rotation or angulation of any bones of 
the left ring or little fingers.  The 
examiner should state whether there is 
a gap between either fingertip and the 
proximal transverse crease of the palm 
with the fingers flexed to the extent 
possible.  If so, the examiner should 
provide a measurement for any gap for 
each finger.  The claims folder should 
be reviewed by the examiner and the 
examination report should note that 
review.  

2.  Then, readjudicate the claim.  If 
any decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Thereafter, return 
the case to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


